                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

TOREY DOBBIN,                          :

            Petitioner                 :
                                           CIVIL ACTION NO. 3:18-2267
      v.                               :
                                               (Judge Mannion)
ATT GENERAL OF PA,                     :

            Respondent                 :

                              MEMORANDUM

      Petitioner, Torey Dobbin, an inmate confined in the Federal Correctional

Institution, Fairton, New Jersey, filed the instant petition for writ of habeas

corpus pursuant to 28 U.S.C. §2254. He attacks a conviction imposed by the

Court of Common Pleas for Dauphin County, Pennsylvania. (Doc. 1).

Following careful consideration of the parties’ submissions, and for the

reasons discussed below, the Court will dismiss the petition as untimely under

the statute of limitations, see 28 U.S.C. §2244(d).



I.    Background

      The following background has been extracted from the October 25,

2017 Opinion of the Pennsylvania Superior Court, affirming the PCRA Court’s

dismissal of Dobbin’s PCRA petition as untimely. (Doc. 7-7 at 1-3).
     Torey Dobbin appeals from the December 28, 2016 order denying
     his petition for relief filed pursuant to the Post Conviction Relief
     Act (“PCRA”).1 After careful review, we affirm.

     The PCRA court summarized the relevant facts and procedural
     history of this case as follows:

           [Appellant] pled guilty pursuant to a plea agreement
           before th[e trial c]ourt on April 13, 1998. The guilty
           plea involved three criminal dockets [ (CP–22–CR–
           3984–1997, CP–22–CR–3983–1997, and
           CP–22–CR–41–1998)] and [appellant] was
           subsequently sentenced to seven and one-half (7 ½)
           to twenty (20) years of imprisonment. On June 23,
           1998, [appellant] was sentenced in Cumberland
           County on similar charges.2

           Years later, [appellant] incurred new charges for
           robbery and was sentenced in federal court in
           September of 2014. In March of 2015, [appellant]
           received an enhanced sentence from the federal
           court due to his prior convictions from armed robbery
           and burglary in Dauphin County and Cumberland
           County. The Third Circuit Court of Appeals affirmed
           [appellant's] federal sentence on December 4, 2015.

           [On May 20, 2015, appellant filed a pro se PCRA
           petition and Christopher Wilson, Esquire (“PCRA
           counsel”) was appointed to represent him on June 1,
           2015.] On December 2[4], 2015, [PCRA counsel] filed
           a [supplemental] PCRA petition on [appellant's] behalf
           alleging that [appellant's] trial counsel, Brian Walk,
           Esquire [ (hereinafter, “trial counsel”) ], was ineffective


1. 42 Pa.C.S.A. §§9541–9546.

2. The record reflects that appellant did not file a direct appeal from his
judgment of sentence.
                                       2
            for not seeking to have [appellant] sentenced on the
            same day in Dauphin County and Cumberland County
            to avoid future consequences in federal court.

      PCRA court opinion, 12/28/16 at 1.
      On May 10, 2016, the PCRA court conducted an evidentiary
      hearing on appellant's petition. Following the hearing, the PCRA
      court entered an order on December 28, 2016 denying appellant’s
      petition. In the opinion accompanying its December 28, 2016
      order, the PCRA court noted that it “questions the timeliness of
      [appellant’s petition]” but elected to dispose of appellant’s
      ineffectiveness claims on the merits. (See id. at 5 n.3). Appellant
      filed a timely notice of appeal on January 19, 2017. On January
      26, 2017, the trial court ordered appellant to file a concise
      statement of errors complained of on appeal, in accordance with
      Pa.R.A.P. 1925(b), within 21 days. Appellant filed a timely Rule
      1925(b) statement on February 6, 2017. Thereafter, on April 24,
      2017, the trial court filed a one-page “memorandum statement in
      lieu of opinion” that indicated that it was relying on the reasoning
      set forth in its December 28, 2016 opinion.

      Appellant raises the following issues for our review:

            1. Whether the PCRA Court erred by concluding that
            the plea counsel was not ineffective in [his] failure to
            coordinate sentences in two different counties in a
            way to avoid federal career offender status and in
            plea counsel's failure to advise [a]ppellant of the
            consequences of his plea and immediate sentencing?

            2. Whether the PCRA Court erred by not vacating the
            robbery conviction on docket 3984 CR 1997 when no
            transcript exists of the plea, and when the evidence
            shows that the actual guilty plea colloquy did not
            contain any robbery charge[?]

Appellant’s brief at 3.


                                       3
Id. By Memorandum Opinion dated October 25, 2017, the Pennsylvania

Superior Court affirmed the PCRA Court, finding the following:

     Preliminarily, we must consider the timeliness of appellant's
     PCRA petition because it implicates the jurisdiction of this court
     and the PCRA court. Commonwealth v. Davis, 86 A.3d 883, 887
     (Pa.Super. 2014) (citation omitted).

           To be timely, a PCRA petition must be filed within one
           year of the date that the petitioner's judgment of
           sentence became final, unless the petition alleges
           and the petitioner proves one or more of the following
           statutory exceptions:

           (i) the failure to raise the claim previously was the
           result of interference by government officials with the
           presentation of the claim in violation of the
           Constitution or laws of this Commonwealth or the
           Constitution or laws of the United States;

           (ii) the facts upon which the claim is predicated were
           unknown to the petitioner and could not have been
           ascertained by the exercise of due diligence; or

           (iii) the right asserted is a constitutional right that was
           recognized by the Supreme Court of the United
           States or the Supreme Court of Pennsylvania after
           the time period provided in this section and has been
           held by that court to apply retroactively.

           42 Pa.C.S.A. §9545(b)(1).

     Commonwealth v. Marshall, 947 A.2d 714, 719 (Pa. 2008). “[A]n
     untimely petition may be received when the petition alleges, and
     the petitioner proves, that any of the three limited exceptions to
     the time for filing the petition, set forth [in Section 9545] are met.”
     Lawson, 90 A.3d at 5 (footnote omitted).

                                       4
In the instant matter, appellant’s judgment of sentence became
final on July 23, 1998, 30 days after the trial court imposed
sentence in Cumberland County and when the time for filing a
direct appeal with this court expired. See 42 Pa.C.S.A.
§9545(b)(3) (stating, “[a] judgment becomes final at the
conclusion of direct review, including discretionary review in the
Supreme Court of the United States and the Supreme Court of
Pennsylvania, or at the expiration of the time for seeking the
review[ ]”). Therefore, in order to comply with the filing
requirements of the PCRA, appellant was required to file his
petition by July 23, 1999. See 42 Pa.C.S.A. §9545(b)(1) (stating
that all PCRA petitions, including second and subsequent
petitions, must be filed within one year of when a defendant's
judgment of sentence becomes final). Appellant’s instant petition
was filed May 20, 2015, nearly 16 years past the deadline, and is
therefore patently untimely. As a result, the PCRA court lacked
jurisdiction to review appellant’s petition, unless appellant alleged
and proved one of the statutory exceptions set forth in Section
9545(b)(1).

Here, our review of the record in this matter reveals that appellant
failed to specifically invoke any of the statutory exceptions to the
PCRA time-bar. Notably, although appellant checked the Section
9545(b)(1)(ii) “newly-discovered fact” exception box on his May
20, 2015 pro se PCRA petition, he failed to make any argument
whatsoever with regard to this exception in his December 24,
2015 amended PCRA petition, his Rule 1925(b) statement, or his
appellate brief. (See certified record at nos. 9, 20, 35.)

Rather, the crux of appellant’s argument on appeal is that his trial
counsel was ineffective in failing to ensure that appellant was
sentenced in both the Cumberland County and Dauphin County
matters on the same date, so as “to avoid federal career offender
status[.]” (Appellant’s brief at 3, 11.) Appellant further contends
that the PCRA court erred in failing to vacate his robbery
conviction at CP–22–CR–3984–1997 on the basis that “no
robbery offense [was] found in the guilty plea colloquy.” (Id. at 8,
17.)

                                 5
     Generally, claims of trial counsel ineffectiveness do not operate
     as an independent exception to the one-year jurisdictional
     time-bar of the PCRA. See Commonwealth v. Gamboa–Taylor,
     753 A.2d 780, 783 (Pa. 2000) (holding a claim of ineffective
     assistance of counsel does not save an otherwise untimely
     petition for review on the merits); see also Commonwealth v.
     Breakiron, 781 A.2d 94, 97 (Pa. 2001) (allegations of ineffective
     assistance of counsel will not circumvent the timeliness
     requirement of the PCRA). We recognize that in limited situations
     where counsel's ineffective assistance was tantamount to
     abandoning his client on appeal, our supreme court has
     recognized that a petitioner’s discovery of this ineffectiveness
     may form the basis for a claim under the “newly-discovered fact”
     exception to the PCRA timebar. See Commonwealth v. Bennett,
     930 A.2d 1264, 1272–1273 (Pa. 2007). Appellant, however, fails
     to allege on appeal that trial counsel’s purported ineffectiveness
     constituted an abandonment of counsel. “[I]t is the petitioner’s
     burden to plead in the petition and prove that one of the
     exceptions applies.” Commonwealth v. Crews, 863 A.2d 498, 501
     (Pa. 2004) (citation omitted).

     Having found that the instant petition was untimely filed and
     appellant has failed to invoke any statutory exception to excuse
     that untimely filing, we discern no error on the part of the PCRA
     court in dismissing appellant’s PCRA petition.

(Doc. 7-7 at 2-3, Opinion dated October 25, 2017).

     On November 13, 2017, Dobbin filed a petition for allowance of appeal,

which was denied on April 10, 2018. (Doc. 7-6 at 1-3, Allocatur Docket

Sheet).

     On November 26, 2018, Petitioner filed the instant petition for writ of

habeas corpus, in which he raises challenges to his guilty plea and issues of


                                     6
ineffective assistance of counsel. (Doc.1).



II.   Discussion

      A state prisoner requesting habeas corpus relief pursuant to 28 U.S.C.

§2254 must adhere to a statute of limitations that provides, in relevant part,

as follows:

              (d)(1) A one-year period of limitations shall apply to
              an application for a writ of habeas corpus by a person
              in custody pursuant to the judgment of a State court.
              The limitation period shall run from the latest of - (A)
              the date on which the judgment became final by the
              conclusion of direct review or the expiration for
              seeking such review . . .

              (d)(2) The time during which a properly filed
              application for State post conviction or other collateral
              review with respect to the pertinent judgment or claim
              is pending shall not be counted toward any period of
              limitation under this subsection.

28 U.S.C. §2244(d)(1)-(2)(emphasis added); see generally, Jones v. Morton,

195 F.3d. 153, 157 (3d Cir. 1999). Thus, under the plain terms of

§2244(d)(1)(A), the period of time for filing a habeas corpus petition begins

to run when direct review processes are concluded. See Harris v. Hutchinson,

209 F.3d 325, 327 (4th Cir. 2000)(“[T]he AEDPA provides that upon

conclusion of direct review of a judgment of conviction, the one year period


                                         7
within which to file a federal habeas corpus petition commences, but the

running of the period is suspended for the period when state post-conviction

proceedings are pending in any state court.”)(emphasis in original); Fields v.

Johnson, 159 F.3d 914, 916 (5th Cir. 1998)(per curiam); Hoggro v. Boone,

150 F.3d 1223, 1226 (10th Cir. 1998). It is not the conclusion of state post-

conviction collateral review processes that starts the running of the limitations

period. See Bunnell v. Yukins, No. 00-CV-73313, 2001 WL 278259, *2 (E.D.

Mich. Feb 14, 2001)(“Contrary to Petitioner’s assertion, the limitations period

did not begin to run anew after the completion of his post-conviction

proceedings.”).

      As indicated above, section 2244(d)(2) operates to exclude only the

time within which a “properly filed application” for post conviction relief is

pending in state court. Thus, when a petition or appeal has concluded and is

no longer pending, the one (1) year statute of limitations starts to run and the

time is counted. A “properly filed application” for post conviction relief under

§2244(d)(2) is one submitted according to the state’s procedural

requirements, such as rules governing time and place of filing. Lovasz v.

Vaughn, 134 F.3d 146, 148 (3d Cir. 1998). The Third Circuit Court of Appeals

has defined “pending” as the time during which a petitioner may seek


                                       8
discretionary state court review, whether or not such review is sought. Swartz

v. Meyers, 204 F.3d 417 (3d Cir. 2000). “Pending,” however, does not include

the period during which a state prisoner may file a petition for writ of certiorari

in the United States Supreme Court from the denial of his state post-

conviction petition. Stokes v. District Attorney of the County of Philadelphia,

No. 99-1493, 2001 WL 387516, at *2 (3d Cir., April 17, 2001). Likewise, the

statute of limitations is not tolled under §2244(d)(2) for the time during which

a habeas petition is pending in federal court. Jones, 195 F.3d at 158.

      The AEDPA statute of limitations also may be subject to equitable

tolling. The Third Circuit has held that the federal habeas statute of limitations

is subject to equitable tolling only in extraordinary circumstances. See Merritt

v. Blaine, 326 F.3d 157, 161 (3d Cir. 2003). In Merritt, the Court of Appeals

set forth two general requirements for equitable tolling: “(1) that the petitioner

has in some extraordinary way been prevented from asserting his or her

rights; and (2) that the petitioner has shown that he or she exercised

reasonable diligence in investigating and bringing the claim.” Id. (internal

citations and quotations omitted).

      In this case, Petitioner was sentenced by the Dauphin County Court of

Common Pleas, on state charges, on April 13, 1998. On June 23, 1998,


                                        9
Dobbin was sentenced in Cumberland County on similar charges. No direct

appeal was taken from either sentence. Thus, his conviction became final on

July 23, 1998, the day the time period for filing a direct appeal with the

Superior Court expired.3 The limitations period for filing a 2254 petition

commenced on July 23, 1998, giving Petitioner until July 23, 1999, to file a

federal petition, absent statutory or equitable tolling of the period. Dobbin,

however, did not commence the instant proceedings until November 26, 2018,

almost twenty years after the expiration of the statue of limitations. As such,

the petition for habeas corpus relief under §2254 appears to be barred by the

statute of limitations, and should be dismissed as untimely, unless the statute

of limitations is subject to statutory or equitable tolling.

      As noted above, the one-year statute of limitations is tolled during the

time petitioner had pending in state courts a properly filed PCRA petition.

Petitioner’s first PCRA petition, filed on May 20, 2015, was denied as untimely

on December 28, 2016, and affirmed as such by the Superior Court on

October 25, 2017, and allocatur was denied on April 10, 2018. Dobbin’s first

PCRA petition was filed well after the AEDPA statute of limitations expired.



3. In Pennsylvania, a criminal defendant has thirty days from the date of his
sentence to file a direct appeal with the superior court. See Pa.R.Crim.P.
720(a)(3).
                                        10
As such, it does not toll an already expired statute of limitations. See Long v.

Wilson, 393 F.3d 390, 395 (3d Cir. 2004) (petitioner’s untimely PCRA petition

did not statutorily toll the statute of limitations because, inter alia, “the

limitations period had already run when it was filed”). Case law is clear that

an untimely PCRA petition is not “properly filed” and, therefore, does not toll

the statute of limitations. See Pace v. Diguglielmo, 544 U.S. 408, 417 (2005)

(“Because the state court rejected petitioner’s PCRA petition as untimely, it

was not ‘properly filed,’ and he is not entitled to statutory tolling under

§2254(d)(2).”). See also Merritt v. Blaine, 326 F.3d at 167-68. Consequently,

the AEDPA statute of limitations is not subject to statutory tolling.

      Moreover, although the AEDPA’s one-year filing requirement is a statute

of limitations, not a jurisdictional rule, and thus a habeas petition should not

be dismissed as untimely filed if there exists an equitable basis for tolling the

limitations period, Petitioner presents absolutely no evidence to account for

the delay in filing the instant petition for writ of habeas corpus. Consequently,

equitable tolling is inapplicable in this matter and the petition will be

dismissed.




                                       11
III.         Certificate of Appealability.

             When a district court denies a habeas petition on procedural grounds

without reaching the underlying constitutional claims, a certificate of

appealability should issue only if (1) the petition states a valid claim for the

denial of a constitutional right, and (2) reasonable jurists would find it

debatable whether the district court was correct in its procedural ruling. Slack

v. McDaniel, 529 U.S. 473, 484 (2000). In this case, reasonable jurists could

not disagree that the instant petition is time-barred. It is statutorily barred, and

neither statutory nor equitable tolling apply to the petition.



IV.          Conclusion

             In light of the foregoing, the petition for writ of habeas corpus will be

DISMISSED, and the case will be CLOSED.

             An appropriate order will follow.




                                                 s/ Malachy E. Mannion
                                                 MALACHY E. MANNION
                                                 United States District Judge
DATED: December 2, 2019
18-2267-01




                                             12
